Citation Nr: 1829363	
Decision Date: 06/05/18    Archive Date: 06/27/18

DOCKET NO.  13-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the left knee, to include as secondary to the service-connected chondromalacia of the right knee.

2. Entitlement to arthritis, bilateral shoulders, to include as secondary to the service-connected chondromalacia of the right knee.

3. Entitlement to arthritis, right hand, to include as secondary to the service-connected chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1977 and July 1984 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of those proceedings is of record.

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not injure her bilateral shoulders in service, and her current bilateral shoulder disability has not been linked by competent evidence to her service-connected right knee. Arthritis of the bilateral shoulders did not manifest within one year of her separation.

2. The Veteran did not injure her right hand in service, and her current right hand disability has not been linked by competent evidence to her service-connected right knee. Arthritis of the right hand did not manifest within one year of her separation.


CONCLUSIONS OF LAW

1. The criteria for the award of service connection for a bilateral shoulder disability, to include as secondary to the service-connected right knee or presumptively related to service, are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for the award of service connection for a right hand disability, to include as secondary to the service-connected right knee or presumptively related to service, are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist during the course of this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a Veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.303, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A. Bilateral shoulders

The Veteran contends that her bilateral shoulder arthritis was caused or aggravated by her service-connected chondromalacia, right knee.  Specifically, her representative explained in her hearing before the undersigned that she believes that her arthritis in the right knee is spreading to different parts of her body.  The Veteran does not contend, nor does the evidence demonstrate that the Veteran's bilateral shoulder arthritis had its onset in, or is otherwise related to her period of active duty service.  Following a review of the record and the Veteran's contentions, the Board finds that service connection is not warranted for bilateral shoulder arthritis secondary to service connected chondromalacia, right knee.

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnosis of any bilateral shoulder condition during service. 

Private medical treatment records received June 2010 indicate treatment for bilateral shoulder pain and rotator cuff tendonitis. 

In September 2010, the Veteran attended a VA Joints examination.  The examiner diagnosed bilateral shoulder DJD.  The Veteran noted that she began experiencing deep and grinding shoulder pain in 2005.  She denied numbness and tingling but endorsed weakness and stiffness.  The examiner opined that the Veteran's bilateral shoulder DJD was not caused by nor aggravated by her service-connected right knee condition because orthopedic literature does not support the claim that arthritis of one joint causes arthritis of another joint. 

In October 2010, the Veteran attended another VA Joints examination.  The examiner diagnosed left shoulder rotator cuff tear status post recent rotator cuff.  The Veteran noted that she began experiencing shoulder pain about 2 years ago and she had a fall in March 2010 which aggravated her pain.  The examiner opined that the Veteran's left shoulder pain, left shoulder glenohumeral arthritis, and left shoulder rotator cuff injury is less likely than not related to or caused by right knee injury.  The rationale provided was there is not an anatomic reason why the right knee issues would cause the left shoulder issues. 

Private medical treatment records received November 2016 detail the Veteran's complaints of bilateral shoulder pain; however, none attribute the shoulder pain to her service-connected disability.

In August 2017, the Veteran attended a Board hearing.  She testified that she was only claiming that her bilateral shoulder arthritis was secondary to her service-connected right knee disability and that she could not remember any accidents in service that affected her shoulders.  She believed her doctor had told her, though not in writing, that her shoulder arthritis was related to her knee arthritis.  The Board explained in the hearing that such a medical opinion was the key to her claim being granted, and held the record open so that the Veteran could obtain such a private medical opinion from her doctor.  However, the Board received no further evidence from the Veteran.

The Board has considered the Veteran's lay assertions, as to the etiology of her bilateral shoulder DJD, but finds that she is not competent in these circumstances to opine as to the etiology of her bilateral shoulder DJD.  Importantly, the Veteran has not been shown to have specialized medical knowledge that would be necessary to provide a competent opinion regarding secondary service connection, which in this case is an inherently medical question.

Further, the evidence deemed most probative by the Board, specifically the September 2010 VA medical opinion, demonstrates that the Veteran's bilateral shoulder DJD did not manifest in service, or indeed for many years thereafter.  The most probative evidence establishes that her bilateral shoulder DJD is unrelated to service, and was not caused or aggravated by her service-connected right knee.  The examiner provided a rationale for the opinions proffered and it is consistent with the evidence of record.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Service connection is not warranted.

B. Right hand arthritis

As with her shoulder disability, the Veteran contends that her right hand arthritis was caused or aggravated by her service-connected chondromalacia of the right knee, in that the arthritis in her knee has spread to her hand.  Also similarly, the Veteran does not contend, nor does the evidence demonstrate, that the Veteran's right hand arthritis had its onset in, or is otherwise related to her period of active duty service.  Following a review of the record and the Veteran's contentions, the Board finds that service connection is not warranted for right hand arthritis.

In September 2010, the Veteran attended a VA Hand, Thumb, and Fingers examination.  The examiner diagnosed right thumb CMC joint arthritis.  The Veteran stated that her right hand pain started in approximately October 2008 and described the pain as deep and constant.  The examiner opined that the Veteran's right hand arthritis was not caused by nor aggravated by her service-connected right knee condition.  The rationale provided was that orthopedic literature does not support the claim that arthritis of one joint causes arthritis of another joint. 

Private medical treatment records received November 2016 detail the Veteran's complaints of right thumb pain and subsequent treatment in 2010.

In August 2017, the Veteran attended a Board hearing.  She testified that she was only claiming that her right hand arthritis was secondary to her service-connected right knee and that she could not remember any accidents in service that affected her right hand.  While it was pointed out that a medical opinion was necessary to substantiate her claim, and the record was held open for her to obtain such an opinion, no further medical evidence was received.

The Board has considered the Veteran's lay assertions as to the etiology of her right hand arthritis, but like with her shoulder, she is not competent in these circumstances to opine as to the etiology of her right hand arthritis, which is an inherently medical issue.  Further, the evidence deemed most probative by the Board, specifically the September 2010 VA medical opinion, demonstrates that the Veteran's right hand arthritis did not manifest in service, or indeed for many years thereafter, and the most probative evidence establishes that her right hand arthritis is unrelated to service, and was not caused or aggravated by her service-connected right knee.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Service connection is not warranted.

ORDER

Entitlement to arthritis, bilateral shoulders, to include as secondary to service connected chondromalacia, right knee is denied.

Entitlement to arthritis, right hand, to include as secondary to service connected chondromalacia, right knee is denied.
REMAND

In October 2010, the Veteran attended a VA examination.  The examiner diagnosed Veteran with left knee degenerative joint disease and opined that the Veteran's left knee condition is less likely than not related to her military service, and is rather more likely the result of an independent process of aging.  

The examiner's opinion was limited to a discussion of direct causation, however, and did not address whether the Veteran's claimed disability was caused or aggravated by her service-connected right knee disability.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  On remand, a new opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

Obtain an addendum medical opinion from the October 2010 VA examiner addressing the etiology of the Veteran's left knee disability.  If the October 2010 VA examiner is unavailable, an opinion should be obtained from another qualified medical professional.  Upon review of the record, the examiner should respond to the following:

a) whether it is at least as likely as not that the Veteran's currently diagnosed left knee arthritis was caused by her service-connected right knee arthritis. 

b) whether it is at least as likely as not that the Veteran's currently diagnosed left knee arthritis was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected right knee arthritis. 

The Veteran need not be physically re-examined unless an examination is deemed necessary.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


